IN THE
            ARIZONA COURT OF APPEALS
                            DIVISION ONE


                    STATE OF ARIZONA, Appellee,

                                   v.

                    JASON LUKE SNEE, Appellant.

                         No. 1 CA-CR 16-0731
                           FILED 4-5-2018


          Appeal from the Superior Court in Maricopa County
                       No. CR 2012-124514-001
                    The Honorable Erin Otis, Judge

                             AFFIRMED


                              COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                              STATE v. SNEE
                            Opinion of the Court


                                 OPINION

Judge Patricia A. Orozco1 delivered the opinion of the Court, in which
Presiding Judge Michael J. Brown and Judge Maria Elena Cruz joined.


O R O Z C O, Judge:

¶1            Jason Luke Snee appeals his convictions and resulting
sentences. He argues he should be granted a new trial because the court
admitted into evidence his confession to law enforcement officials without
first determining whether the confession was voluntary. For the following
reasons, we affirm.

                                   FACTS

¶2             The State charged Snee with nine felonies and two
misdemeanors. A jury returned not-guilty verdicts on two counts and
guilty verdicts on four counts, but could not reach a decision on the five
remaining counts. Snee was subsequently sentenced to prison. We have
jurisdiction over this timely appeal pursuant to Arizona Revised Statutes
(A.R.S.) section 12-120.21(A).

                               DISCUSSION

¶3            Before trial, Snee filed a motion to suppress his confession,
but later withdrew it. Nevertheless, on appeal he argues that “A.R.S. § 13-
3988(A) required the court to sua sponte conduct a voluntariness hearing”
because the evidence indicated that the confession was induced by an
impermissible promise.2

¶4            We review de novo issues of statutory interpretation and
constitutional law. State v. Wein, 242 Ariz. 372, 374, ¶ 7 (App. 2017). “When

1     The Honorable Patricia A. Orozco, retired Judge of the Arizona
Court of Appeals, Division One, has been authorized to sit in this matter
pursuant to Article VI, Section 3 of the Arizona Constitution.

2      Snee did not “invite” the error by withdrawing his motion, as the
State argues, and we therefore decline to apply the invited-error doctrine,
which “prevents a party from injecting the error into the record and then
profiting from it on appeal.” State v. Rushing, 243 Ariz. 212, 217, ¶ 14 (2017)
(emphasis added).


                                      2
                               STATE v. SNEE
                             Opinion of the Court

interpreting a statute, we look to the plain language of the statute as the
best indicator of the drafter’s intent.” State v. Pledger, 236 Ariz. 469, 471, ¶
8 (App. 2015).

¶5            Snee asserts that A.R.S. § 13-3988(A) requires trial courts to
conduct voluntariness hearings “whenever the State offers a defendant’s
confession as evidence, even if one is not requested by the defense.” (Emphasis
added.) We disagree.

¶6            Section 13-3988(A) states that “[b]efore [a] confession is
received in evidence, the trial judge shall, out of the presence of the jury,
determine any issue as to voluntariness.” An “issue,” however, is defined
as “a point, matter, or question to be disputed or decided.” Webster’s New
Universal Unabridged Dictionary 975 (2d ed. 1983); see also American
Heritage Dictionary 931 (5th ed. 2011) (defining an “issue” as “[a] point or
matter of discussion, debate, or dispute”). Therefore, the statute only
requires courts to determine whether a confession was involuntary when
voluntariness is disputed by the defense, and not, as Snee contends, in
every case in which the State seeks to introduce a confession.

¶7             Our interpretation is consistent with Arizona Rule of
Criminal Procedure 16.1, which governs pretrial motions and requires
parties “to make all motions no later than 20 days before trial . . . .” See also
State v. Ferguson, 119 Ariz. 200, 201 (1978) (“Inasmuch as appellant had not
made a motion to suppress prior to the trial, and did not object to the
questions at trial, she waived her right to a voluntariness hearing.” (citing
Rule 16.1(c))). We do not suggest that courts are prohibited from, sua
sponte, conducting voluntariness hearings. Cf. Fitzgerald v. Myers, 243 Ariz.
84, 92-93, ¶ 27 (2017) (“[N]either the statute nor the rule . . . establishes a
requirement for, or right to, a convicted defendant’s competency in capital
PCR proceedings. In the sound exercise of its inherent authority and
discretion, however, a trial court may order a competency evaluation when
helpful or necessary . . . .”); State v. Alvarado, 121 Ariz. 485, 488 (1979)
(recognizing that although parties must move for a voluntariness hearing
twenty days before trial, “the trial judge, in his discretion, may also
entertain a motion for a voluntariness hearing at trial”). We simply
conclude that courts are not statutorily required to do so.

¶8           Snee also argues the evidence here presented a question of
voluntariness that, under State v. Finn, required the court to sua sponte
conduct a voluntariness hearing. 111 Ariz. 271 (1974). In Finn, the Arizona
Supreme Court held that trial courts are not required to sua sponte
“determine possible involuntariness where the question of voluntariness is


                                       3
                              STATE v. SNEE
                            Opinion of the Court

not raised either by the evidence or the defense counsel.” Id. at 275; see also
State v. Armstrong, 103 Ariz. 280, 281 (1968) (same); State v. Goodyear, 100
Ariz. 244, 248 (1966) (“It is the duty of a trial court to hold a hearing as to
voluntariness of a statement or confession, if a question as to its
voluntariness is raised—either by the attorneys, or one is presented by the
evidence.”) (emphasis added); State v. Simoneau, 98 Ariz. 2, 6-7 (1965)
(explaining that although a defendant has a “constitutional right to refrain
from incriminating himself under the Fifth Amendment to the
Constitution,” “where no question is presented to the court either by
counsel or by the evidence at the trial suggesting that a confession is
involuntary, there is no issue of fact to be determined by the court in the
absence of the jury and no need for a specific ruling”) (emphasis added).

¶9            Finn and its predecessors, however, which were decided on
constitutional grounds, do not control our decision here because they did
not address A.R.S. § 13-3988(A). See Wainwright v. Sykes, 433 U.S. 72, 86
(1977) (“[T]he Constitution does not require a voluntariness hearing absent
some contemporaneous challenge to the use of the confession.”)
Wainwright was, in fact, explicitly acknowledged years later by our state
supreme court in Alvarado. 121 Ariz. at 487 (“The [Wainwright] Court
concluded . . . that absent some objection by the defendant to the admission of
his confession, the Constitution does not require a voluntariness hearing to
be held.”) (emphasis added).

¶10           Therefore, we conclude that neither A.R.S. § 13-3988(A) nor
the Constitution required the trial court to conduct a voluntariness hearing
absent some objection by defendant. Even if such a requirement existed,
and the court conducted a hearing, Snee cannot show that the court would
have suppressed the evidence because the officers did not make any
impermissible promises to Snee, as he suggests.

¶11           “To be admissible a statement must be made voluntarily and
not obtained by coercion or improper inducement.” State v. Rushing, 243
Ariz. 212, 226, ¶ 60 (2017). “Promises of benefits or leniency, whether direct
or implied, even if only slight in value, are impermissibly coercive.” State
v. Lopez, 174 Ariz. 131, 138 (1992). “Before a statement will be considered
involuntary because of a ‘promise,’ evidence must be established that (1) a
promise was in fact made, and (2) the suspect relied on that promise in
making the statement.” Id.

¶12          Snee was read his Miranda rights, but argues the following
exchange amounted to an impermissible promise that rendered his
confession involuntary:


                                      4
                             STATE v. SNEE
                           Opinion of the Court

             Detective: The easier we get through this, the
             faster we get done, the faster we are out of here.
             Okay?

             ....

             Detective: Try your hardest to stay with me
             here for a second, okay? All right, I just need to
             find my facts and that’s it, and then we can get
             out of here. All right?

¶13           The detective’s observation that the quicker the interview
progressed, the sooner it would end, did not, without a promise of leniency
or more, constitute an impermissible promise. Therefore, the trial court did
not err by failing to conduct a voluntariness hearing or by failing to
suppress the confession.

                              CONCLUSION

¶14          For the reasons previously stated, we affirm Snee’s
convictions and sentences.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       5